1. Arrest of Chinese dissident Hu Jia (debate)
- The next item is the debate on five motions for resolutions on the arrest of the Chinese dissident Hu Jia.
author. - (DE) Madam President, our Group has nominated Hu Jia and his wife, Zeng Jinyan, for the Sakharov Prize. Because the couple are under house arrest they used a webcam link to take part in a hearing of the European Parliament on the human rights situation in China. The renewed arrest of Hu Jia has only served to demonstrate something that he himself warned of. Does China by its action wish to show its contempt for the opinion of the European Parliament?
Human rights must be firmly enshrined as an issue that cuts across all the relations that exist between the EU and China. We too must act in a coherent and consistent way and should not simply sacrifice our values on the altar of good economic relations.
We are therefore calling on the Council and the Commission not just to take up a position for Hu Jia but also to use the next EU-China summit to call for a commitment to human rights.
China has to put a stop to the systematic intimidation of human rights activists. If China does not change its conduct we will again need to raise the issue of our participation in the Olympic Games. Moreover, Russia is set to host the next Winter Olympics and that country also has a poor record when it comes to human rights.
(Applause)
Madam President, the problem of human rights in China keeps coming up in these urgent debates, always with good reason. China's economic growth and increased international standing have still not resulted in any real difference in the approach to civil liberties, abuse of power by the authorities, room for opposition and independence of the judiciary.
Harsh penalties are still being imposed, including frequent use of the death penalty. China is not the only country that sentences people to death and executes them, but it is the champion in this. The only progress that we have seen is that more care is now taken to be certain of the perpetrator's guilt before the death penalty is carried out, so fewer people are being put to death who later turn out to be innocent.
Meanwhile, the international focus on the three great dramas in China has to a large extent disappeared. The bloodbath in Tiananmen Square in 1989, the persecution of the supporters of the Falun Gong movement and the changing of the composition of the populations of Tibet and East Turkestan are being given less and less attention.
All the attention is now going to economic growth, export opportunities to China, opportunities for cheap imports from China, the growing role of China in Africa and the coming Olympic Games in China. Under these circumstances the pressure to improve the human rights situation in China is dwindling. The Olympic Games have become an argument for pulling down residential areas and driving the residents away. Chinese ambassadors say that their national honour is violated when this is criticised from abroad.
The coming Olympic Games could have been an occasion for improvement. As things look at the moment, they will be good for tourism and good for the completion of major public works, but not good for improving human rights. In the Netherlands, meanwhile, a debate has started about the possibility of boycotting these Olympic Games.
A resolution about a single arrested human rights activist, Hu Jia, is necessary but it is not enough. The most important factor in the relations between Europe and China should not be economic self-interest but our concern about human rights in China.
author. - (PL) I agree with Mr Meyer who said just now that we should boycott the Olympic Games because of the persecution to which the Chinese people are subject in China. Indeed, it is not only the Chinese who are constantly being persecuted in that country. The persecution of the Tibetan people and other national minorities has often been raised in this House. We are today referring to the illegal detention and persecution of an activist in the cause of freedom, a person who is fighting for freedom in China, namely the politician Hu Jia. His wife and family have shared his fate.
Ladies and gentlemen, I can remember when the Olympic Games hosted by the Soviet Union were boycotted several decades ago. That action contributed to the fall of the Communist regime. We cannot now allow ourselves to be dazzled by China's economic success. Congratulations are due to China on the latter, but we must not turn a blind eye to the persecution of so many people and the violation of their fundamental rights. As I mentioned earlier, it is not only the Chinese who are affected, but also other residents of what is known as China. After all, Tibet, whose cause has repeatedly been raised in this House, is not China. I appeal for a boycott of the Olympic Games.
author. - (DE) Madam President, seven months before the start of the Olympic Games, China is demonstrating how little account it takes of human rights. The hope that the IOC decision would help improve things in the Middle Kingdom has been an illusion.
In October and November 2007 the State Security Services abducted and maltreated the attorneys Gao Zhisheng and Li Heping. At the end of December they imprisoned the human rights activist and cyber dissident Hu Jia on the charge that he had used the Internet to incite subversion of State power.
On 10 October Hu Jia took part in a press conference on human rights, which was held at the European Parliament in Brussels. He was linked to us live from China by telephone. We must thank him for this courageous act. Last year he and his wife Zeng Jinyan were nominated by the European Parliament for the Sakharov Prize. In his Internet blog he reports on political prisoners and on the victims of land confiscations for the forthcoming Olympics.
In a letter he thanked Chancellor Angela Merkel for having received the Dalai Lama. This clearly was too much for official China. In an open letter some 57 Chinese intellectuals called for the release of Hu Jia. Our President, Hans-Gert Pöttering, endorsed this. It is a slap in the face when human rights activists are arrested, especially because of their contact with the European Parliament. We have to use all diplomatic means at our disposal to ensure that he is released from prison immediately.
China is promising the world the best Olympic Games ever seen. The price for this should not be censorship or contempt for the rule of law.
on behalf of the PPE-DE Group. - (PL) Madam President, back in 2001 when it was decided that Beijing would host the Olympic Games, many of us believed that despite the controversy surrounding it, this decision would help to bring about political change in Communist China. We felt that the host country would be moved to put an end to widespread violations of human rights and increase the scope of fundamental freedoms on its territory. I agree with Mr Mann that with 7 months to go before the Games open, all those hopes have proved in vain. The opposite is actually the case: the rule of terror in China has intensified.
Human rights defenders like Hu Jia and his wife are imprisoned and held illegally without trial in unknown locations, harassed, terrorised and denied the right of defence. The Chinese authorities are sending out a different signal to the world, indicating that there is no democracy or openness in their country. At the same time, the Chinese Olympic Committee has determined that the Games' main slogan will be 'One world, one dream'. They maintain that this dream consists of a common aspiration to flourish and live in peace. One is left wondering what kind of peace the Chinese have in mind and whether they really understand what the Olympic Games are all about.
on behalf of the PSE Group. - Madam President, the Chinese activist Mr Hu Jia was arrested two days after Christmas during the afternoon at his home. It is very sad news, particularly because China, a great country, a great global player in the contemporary world, is the organiser of the Olympic Games this year.
The European Parliament and all the European Union must stress that China must challenge six issues relating to human rights: China's failure to fully implement new regulations allowing greater press freedom; China's superficial commitments to upholding the rule of law; limited Chinese support for international efforts to promote civilian protection in Darfur, Sudan; limited Chinese support for international efforts to promote human rights in Burma; the absence of transparency in Chinese aid to abusive governments; and, in particular, the release from prison of all political prisoners in China.
on behalf of the UEN Group. - (PL) Madam President, Hu Jia and Zeng Jinyan have come to symbolise for us the fight for freedom of expression and human rights in China. Both husband and wife have been nominated by this House for the Sakharov Prize in recognition of their activities, whilst they are repressed in their own country because of those same activities. Hu Jia was arrested on 2 January.
In the 1980s, during the period of martial law in Poland, transparency served to protect against the most drastic forms of repression. The press and radio stations on the other side of the Iron Curtain named those imprisoned, which allowed us to hope we would be safe. I myself experienced what it meant to be helped in this way by people abroad who were not indifferent to our plight. That is why it is now so very important for me to ensure that our voice, the voice of the European Parliament, the voice of hundreds of Members from different European countries should be heard in China. The Chinese authorities must hear our appeal and stop repressing Hu Jia and the many other victims of persecution.
on behalf of the Verts/ALE Group. - (ES) Mr President, the Olympic Games ought to be perceived by both the Chinese authorities and the rest of the world as a chance for China to change its international image, which has been particularly affected by continuous breaches of human rights, affecting very different groups, for very different reasons.
The arrest of Hu Jia, and many others, show that China is not taking up this opportunity as it should. It also serves once again as a reminder to those who saw China as a country that was prepared and sufficiently open-minded to organise an international event supposedly focusing on solidarity such as the Olympic Games.
China still has time to change that image, but to do this it must take issues such as freedom of expression and freedom of association more seriously, and put an end to its obsession with arresting, punishing and convicting Chinese men and women accused of an offence as difficult to justify as incitement to subvert state power.
on behalf of the IND/DEM Group . - Madam President, every Olympics draws our attention to the preservation of human dignity as stated in the Olympic Charter. The 2008 Beijing Olympics will specifically draw our attention to that preservation - or otherwise - in China. Hopefully, this will bring pressure on the Chinese Government to rethink actions like the arrest of Hu Jia. It is an opportunity for the country to improve its poor record in this area.
Instead, the Chinese Government seems determined to sweep human rights abuses under the rug, by arresting activists and protestors. Of concern is the purchase of Western high-tech security equipment by the Chinese authorities, obviously intended to step up security during the games. My concern is twofold. I fear that such security equipment will be used against the Chinese people this summer, and that it will remain in misuse after the summer. We must either use the Olympics to promote human rights in China, or boycott them, and one thing we cannot do is have a big celebration of China if human rights continue to be so flagrantly disregarded.
(BG) Colleagues, during the 20th century millions of people all over the world fell victims to communism. Regrettably, this extremely pernicious, misanthropic and mostly anti-Christian ideology continues to take its victims to this day and to have its representatives. Even here in this Chamber. I will give you an example to illustrate and make things somewhat clearer.
Currently Hu Jia is under house arrest in China because there are a sufficient number of people there who believe that he is a proponent of their ideas. This is what makes his dangerous for the Chinese regime. Here, at the European Parliament, thank God, there is a sufficient number of Members elected by millions of citizens to represent their views, yet the powers that be in this European Union, which many compare to a 'pyramid', have their own priorities and a referendum on the Lisbon Treaty is not among those priorities.
This makes us, those Members, just as dangerous as Hu Jia is for the Chinese regime. We are not placed under house arrest but Mr. Pöttering, if he is honest and open enough, would admit that he might go that far. However, I assure him that an honourable representation of our voters counts more than that prospect. Thank you.
Madam President, the case of Mr Hu Jia and his wife, unfortunately, is not an isolated one.
In order to have the privilege to host this year's Olympic Games in Beijing, the Chinese Government undertook additional commitments to meet internationally recognised human rights standards. Contrary to these expectations, Beijing sees the Olympic Games as a justification for increasing repression against human rights activists. So, by systematically violating its own commitments, the Chinese Government has demonstrated that it does not intend to respect the core values of the Olympic tradition. In fact, it is about to lose its credibility.
Therefore, the democratic states cannot limit their reaction to mere complaints. If the Chinese authorities do not make credible changes to the situation, then the democratic participants in the Games risk their own credibility with regard to the values they advocate.
(PL) Madam President, in 2001 the Vice-President of the Beijing Organising Committee for the Games of the XXIX Olympiad, Liu Jingmin, stated that awarding the Olympic Games to Beijing would help to promote the development of human rights. In recent months, however, the Chinese authorities have been allowing themselves to violate freedom of expression more frequently than usual. They have also repressed journalists and activists. The arrest of Hu Jia, a leading human rights activist who was nominated for the Sakharov Prize in 2007 sent shock waves through society. Hu Jia was arrested on the pretext that he had been inciting others to overthrow the national government. He is still being denied the right to a lawyer and to medical care.
China must be forced to comply with international standards in human rights and to respect those rights. It must also put an end to exploitation of the Games as an excuse for the illegal detention of journalists and dissidents. We should remind the Chinese authorities of the idea inspiring the Olympic movement, namely linking sport with a vision of a peaceful society and the preservation of human dignity. At the same time we should call for the immediate release of Hu Jia and of all the other activists detained without trial, so that they can return to their families and access essential medical care.
(PL) Madam President, I simply wished to establish whether the 'catch-the-eye' strategy also works here. If so, I wished to state briefly that when in China one cannot detect any obvious signs of how the control system operates, but it does. The citizens feel strongly bound up in the oppressive regime imposed by the system. We believe we are called to make the rest of the world aware of the situation, as other Members have already stated. That is the only weapon at our disposal. We can respect the economic development achieved in China, but hardly anywhere else in the world have people become so permeated by fear and self-censorship. I am therefore full of admiration for those courageous individuals in China who are brave enough to risk their careers, their freedom and their very lives to draw attention to the situation. It is our moral duty to stand shoulder to shoulder with them. There is no other solution, no other way forward.
(PL) Madam President, further to the comments of my fellow Member from Poland, I should like to pose the following question to Commissioner Kuneva, taking advantage of her presence in the House. Against the background of the last few years, can we really say that genuine respect for human rights is on the increase in the People's Republic of China? Have the Games due to take place this July in Beijing really meant that Chinese dissidents can now feel more secure, and that relations with Taiwan are on a more civilised footing? Has free access to the Internet increased over the last two or three years? I would be grateful for the Commissioner's reply. After all, the Bible tells us: 'Ask and ye shall receive'.
Member of the Commission. - Madam President, only a month ago my colleague, Commissioner Ferrero-Waldner, expressed in this Chamber the Commission's deep concern at the continuous and systematic repression of human rights' defenders in China. The Commission was, therefore, all the more concerned to learn about Mr Hu Jia's arbitrary detention and recalls that he has been subjected to repeated acts of harassment in the past due to human rights activities.
We also express our concern for Mr Hu Jia's health. He suffers from hepatitis B and must take daily medication. It is not clear whether daily access to the medical treatment he needs is guaranteed and whether he can count on doctors' assistance during his detention in the Beijing Municipal Detention Centre in Dougezhuang.
In the Commission's view, the detention of Mr Hu Jia places an obligation on the EU to act in a firm manner because of the clear inference that he was arrested as a consequence of speaking freely and honestly about the repression of human rights defenders via a telephone link to a meeting of the European Parliament's Subcommittee on Human Rights in November 2007.
As such, it has echoes of the case of Cao Dong, a Falun Gong petitioner, who was arrested and is still in prison after meeting the Vice-President of the European Parliament in Beijing in May 2006. The detention of Mr Hu Jia also calls for a reaction from the EU as an international actor for the protection of human rights defenders. Yesterday the EU troika carried out a firm démarche to the Chinese authorities asking for his immediate release. We sincerely hope that the Chinese authorities will understand that the issue of human rights defenders has an important impact on China's standing with the European public and will act accordingly.
I would like to reassure this Chamber that the EU will monitor very closely the evolution of Mr Hu Jia's case.
The Commission would like to use this opportunity to urge again the Chinese Government to permit expressions of all forms of opinion. This is an important factor in how the international public views China, especially this year, when the eyes of the world will be on China in the build-up to the Olympic Games. We are convinced that a far more stable society can be achieved by allowing freedom of expression.
Let me close by saying that the Commission will intensify its efforts to seek an improvement of the overall human rights situation in China. In this respect, we will continue to play an instrumental role within the troika in preparing the EU-China human rights dialogue and seminar so that discussions continue to become more target-focussed.
Despite the slow progress in the human rights situation in China, we firmly believe that the EU-China human rights dialogue remains one of the most effective ways of engaging China in frank and detailed discussions with a view to achieving human rights reforms on the ground.
- The debate is closed.
The vote will take place at the end of the debate.